USDC IN/ND case 4:19-cv-00006-JTM-JEM document 49 filed 10/14/20 page 1 of 1

                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF INDIANA
                      HAMMOND DIVISION AT LAFAYETTE

RUSSELL S FRIEND,                     )
                                      )
             Plaintiff,               )
                                      )
             v.                       )      No. 4:19 CV 6
                                      )
CACH LLC, et al.,                     )
                                      )
             Defendants.              )

                                     ORDER

      As no objections have been filed with respect to the report and recommendation

of Magistrate Judge John E. Martin dated September 25, 2020, the court now ADOPTS

that report and recommendation (DE # 48), and DENIES plaintiff Russell Friend’s

motion for sanctions. (DE # 40.)

                                      SO ORDERED.

      Date: October 13, 2020
                                       s/James T. Moody
                                      JUDGE JAMES T. MOODY
                                      UNITED STATES DISTRICT COURT
